Citation Nr: 0324620	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals, left ankle 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
September 1978. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for residuals, left ankle 
injury.  


REMAND

The veteran's May 1975 enlistment examination indicated 
clinically normal feet.  The medical history report at the 
time revealed that he was in good health, and never had and 
did not presently have foot trouble or any bone, joint or 
other deformity.  According to a November 1975 service 
treatment report, the veteran complained of a swollen left 
ankle.  He was diagnosed with an inversion strain.  In a 
August 1976 treatment record, the veteran reported pain in 
his left ankle.  The treating physician indicated mild 
swelling and mild tenderness at the lateral malleolus.  The 
medical assessment was a probable sprain.  The physician also 
recommended that the veteran be placed on limited duty, and 
restricted him to no crawling, stooping, running, jumping, 
marching or standing for long periods, for seven days.  The 
veteran's May 1978 separation exam indicated clinically 
normal feet.  The veteran stated in the medical history at 
separation that he never had painful or swollen joints, and 
he never had and did not presently have foot trouble or any 
bone, joint or other deformity.          

Following service, private hospital records from March 1985 
revealed that the veteran injured his left ankle after 
stepping on a rock at work.  He suffered an inversion type 
injury and swelling was noted anterior to the left lateral 
malleolus.  The diagnosis was a sprained ankle.  Radiographs 
of the left ankle showed no evidence of fracture, dislocation 
or other osseous abnormality.

Private medical records from December 1989 indicated the 
veteran experienced recurring pain and swelling in his left 
ankle.  He related that he could not be on his left ankle for 
prolonged periods of time without increased pain and 
swelling.  The treating physician's examination revealed 
synovial tissue thickening throughout the lateral malleolus 
extending into the instep.  Range of motion was restricted by 
at least 30-40% of expected normal with pain and guarding 
associated.  A deep knee bend, heel-toe-rocking and squatting 
were considered impaired because of the pain, guarding and 
instability of the veteran's left ankle joint.

Private medical records from July 2002 indicated the 
veteran's condition of synovitis associated with the 
osteoarthritic first MTP joint condition of his left foot.  
The veteran complained of continued episodes of left ankle 
instability.  Re-examination of the left ankle indicated 
signs of inversion and anterior instability.  Stress x-ray 
views of the left ankle indicated a positive inversion stress 
view and anterior Drawer's sign radiographically.  The 
physician concluded that these findings were consistent with 
chronic lateral ankle instability.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Accordingly, the veteran's claim for service connection for 
residuals, left ankle injury must be remanded so that a VA 
examiner can comment on whether any current left ankle 
disorders are related to left ankle injuries incurred in 
service.  

Accordingly, the case is REMANDED for the actions listed 
below.  

1.  The veteran should be scheduled for a 
VA examination of his left ankle.  The 
examination should be performed by a VA 
physician.  The claims folder and a copy 
of this REMAND should be made available 
to the physician in conjunction with the 
examination.  The examination report must 
include responses to the following items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
left ankle, the veteran currently 
has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each  disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
veteran's current left ankle 
disorder is the result of a left 
ankle injury incurred in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

2.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for residuals, left 
ankle injury.  In the event that the claim 
is not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for residuals, left ankle 
injury which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




